DETAILED ACTION
	Claims 10-12 and 18-33 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on December 23, 2021 has been acknowledged and has been entered into the application file.
Previous Improper Markush Grouping Rejections
Claims 10-12 and 18-22 were previously rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
The Markush Grouping is now a proper Markush grouping, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claims 12, 18, and 19 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 10-12 and 18-20 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousar et al. (Asian Journal of Chemistry, 2013, 59-62).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 10-12 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kousar et al. (Asian Journal of Chemistry, 2013, 59-62).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Objections
Claim 23 was previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim is still dependent on a rejected base claim, and the objection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-33 refer directly or indirectly to claim 1, which has been cancelled.  There is insufficient antecedent basis for this limitation in the claim as the parent claim has been cancelled.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 22, 26, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21 and 22 contain compounds designated MC4-54 and MC4-119 that are outside of the scope of parent claim 10.  Additionally, claim 21 contains compounds where X1 is N=CH, which is no longer allowed by parent claim 10.  Finally, claims 26 and 29 define R2 to be hydrogen, which is not allowed by their parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousar et al. (Asian Journal of Chemistry, 2013, 59-62).
Kousar et al. teach a method of treating a S. aureus infection by administering topically 
    PNG
    media_image1.png
    217
    168
    media_image1.png
    Greyscale
, which reads on compound MC4-119.  See compound B5, Scheme II, page 60, and inhibition of S. aureus in Figure 1, page 62.
Claims 10-12, 18, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubbers et al. (Bioorganic & Medicinal Chemistry Letters, 2007, 4708-4714).
Lubbers et al. teach the compound 
    PNG
    media_image2.png
    108
    149
    media_image2.png
    Greyscale
 and its use for treating a bacterial infection including S. aureus, which reads on the claims where R1 is hydrogen, R2 is chloro, X1 is -NH-CH2-, R3 is hydrogen, R4 is chloro, and R5 is hydroxy.  See compound 3a, page 4708 and Tables 1 and 7, pages 4709 and 4712.  With respect to claim 11, the compound is administered in the topical route for the assay.  With respect to claims 18 and 19, the claims describe interactions between the compound and certain targets in the microorganism, which would necessarily occur upon administration of the compound.  Therefore, claims 18 and 19 are inherently taught by Lubbers et al. as they describe how the compound is able to treat a bacterial or protozoal infection.
Allowable Subject Matter
Claims 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 10-12, 18, 19, 21, 22, and 24-33 are rejected.  Claims 20 and 23 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626